Citation Nr: 0615509	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In February 2006, the veteran presented testimony at a video 
conference hearing conducted by the undersigned. The Board 
granted a motion to advance this case on the docket due to 
the veteran's advanced age. 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran has a bilateral hearing loss 
which is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in-
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an October 2003 
correspondence, issued prior to the February 2004 rating 
decision, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal is harmless because the Board has determined that 
the preponderance of the evidence is against the claim.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  The 
appellant was not prejudiced by VA's fulfillment of the 
provisions of 38 U.S.C.A. § 5103, and the Board may proceed 
to decide this appeal.  Simply put, there is no evidence any 
VA error in notifying the appellant reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a 
condition noted during service was not shown to be chronic, 
then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107.

The veteran's service department medical records are not 
available, and they may have been lost in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri. The United States Court of Appeals for Veterans 
Claims (Court) has indicated that in such cases, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board 
will comply with this heightened obligation in addressing the 
veteran's claim.

In February 2006, the veteran testified at a video conference 
hearing held by the undersigned Veterans Law Judge (VLJ). He 
testified that his hearing was damaged as a result of 
exposure to loud noise due to attack by enemy aircraft and by 
shipboard artillery and cannon fire.  He was also reportedly 
was exposed to loud noises and gunfire "in combat."  He 
made no complaints or received any treatment for any ear 
injury or hearing loss complaints while in service.  After 
service he worked in a glass factory for 36 years where he 
was exposed to noise, "but nothing extraordinary." During 
the decades that he worked at the glass factory he never 
complained or was seen by a doctor at work for hearing loss.  

The veteran testified that from November 1945 when separated 
from service until 2003 when he first was seen at VA, he did 
not recall telling any physicians that he was having problems 
with his hearing.  He first began seeking treatment for 
hearing problems in 2003.  He did not recall any diagnosis 
for his hearing problems but was fitted for hearing aids.  He 
noted that he had a hearing clinic appointment at VA later 
that week. The VLJ advised him to ask whether the VA 
audiologist he was to see was willing to state that there was 
a 50/50 chance that any current hearing loss was related to 
military service.  To facilitate this the record remained 
open for 60 days.  No additional medical evidence to support 
the veteran's claim was received.

There is no medical treatment information pertaining to a 
bilateral hearing loss disorder during service, or any 
evidence of medical treatment during the year following the 
veteran's separation from service. No physician has ever 
found any link between the veteran's current bilateral 
hearing loss disorder and any injury or any other inservice 
disorder or event. 

In an August 2003 disability claims questionnaire, the 
veteran reported that he had never received any formal 
treatment for his bilateral hearing loss.  The only medical 
evidence of record is a September 2003 VAMC audiologists 
notation that the veteran was referred from the outpatient 
clinic for hearing aids. There is no diagnosis or other 
evidence noted.

In the absence of competent medical evidence linking any 
current bilateral hearing loss disorder to service, the 
preponderance of the evidence is against the claim. As such, 
the benefit sought on appeal must be denied.

In reaching this decision the Board considered the 
appellant's sincerely held personal opinion that he has a 
bilateral hearing loss disorder that is related to his 
military service. Even assuming, however, that the appellant 
sustained an in- service hearing loss injury, the absence of 
any competent medical evidence showing a continuity of 
symptomatology for decades after discharge is fatal to this 
claim. Moreover, the appellant as a lay person untrained in 
the field of medicine is not competent to offer an opinion 
addressing the etiology of his condition. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application. 38 U.S.C.A. § 5107 (West 2002).
 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


